EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Parker McCrary on January 28, 2022.

The application has been amended as follows: 

1) Claim 11, line 1-2, the phrase “silica particles are further characterized by a pack density” has been replaced with --- pack density is ---.


2) Claim 13, line 1-2, the phrase “silica particles are further characterized by a pour density” has been replaced with --- pour density is ---.





4) Claim 21, line 1-2, the phrase “silica particles are further characterized by a ratio of (d90-d10)/d50” has been replaced with --- ratio of (d90-d10)/d50 is ---.


5) Claim 23, line 1-2, the phrase “silica particles are further characterized by a water absorption” has been replaced with --- water absorption is ---.


6) Claim 24, line 1, the phrase “claim 23” has been replaced with --- claim 1 ---.


7) Claim 25, line 1-2, the phrase “silica particles are further characterized by an oil absorption” has been replaced with --- oil absorption is ---.


8) Claim 27, line 1-2, the phrase “silica particles are further characterized by a CTAB surface area” has been replaced with --- CTAB surface area is ---.




10) Claim 31, line 1-2, the phrase “silica particles are further characterized by a RDA at 20 wt.% loading” has been replaced with --- RDA at 20 wt.% loading is ---.


11) Claim 33, line 1-2, the phrase “silica particles are further characterized by a ratio of PCR/RDA, at 20 wt. % loading,” has been replaced with --- ratio of PCR/RDA, at 20 wt. % loading, is ---.


12) Claim 35, line 1-2, the phrase “silica particles are further characterized by a loss on drying (LOD)” has been replaced with --- loss on drying (LOD) is ---.


13) Claim 36, line 1, the phrase “claim 35” has been replaced with --- claim 1 ---.


14) Claim 37, line 1-2, the phrase “silica particles are further characterized by a loss of ignition (LOI)” has been replaced with --- loss of ignition (LOI) is ---.


Claims 15 and 19 are cancelled. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/Primary Examiner, Art Unit 1612